Case 6:19-cv-02372-CEM-EJK Document 45 Filed 03/29/21 Page 1 of 1 PageID 169



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

GEORGE DOUGLAS METZ, II

         Plaintiff,
v.                                                    Case No. 6:19-cv-2372-CEM-EJK

ORANGE COUNTY SHERIFF JOHN W.
MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO GORIS,
Badge 5001, and SERGEANT ROBERT
SVITAK, Badge 1272, and SERGEANT
JOHNSON

       Defendants.
_______________________________________/

                             NOTICE OF VOLUNTARY DISMISSAL

         COMES NOW, the Plaintiff, by and through the undersigned counsel and hereby dismisses the

above-styled cause of action with prejudice as to ORANGE COUNTY SHERIFF JOHN W. MINA,

Individually and as Orange County Sheriff, CORPORAL PATRICIO GORIS, Badge 5001, and

SERGEANT ROBERT SVITAK, Badge 1272, ONLY.

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on 29th day of March, 2021, I electronically filed this document with

the Clerk of the Court by using the CM/ECF System, which will forward electronic copies to Bruce R.

Bogan,      Esquire   (bbogan@hilyardlawfirm.com),    and    to   Melissa    J.   Sydow,    Esquire

(mysdow@hilyardlawfirm.com), Hilyard, Bogan & Palmer, P.A., P.O. Box 4973, Orlando, FL 32802-

4973.

                                                        /s/ Vincent R. Pawlowski
                                                      VINCENT R. PAWLOWSKI
                                                      litigation@megajustice.com
                                                      Florida Bar Number 0747718
                                                      The Pawlowski Mastrilli Law Group
                                                      1718 E. 7th Ave., Suite 201
                                                      Tampa, FL 33605
                                                      (813) 242-4404
                                                      Attorney for Plaintiff
